 


110 HR 2479 IH: Emergency Child Care Services Act
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2479 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act relating to emergency child care services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Child Care Services Act. 
2.Essential AssistanceSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)) is amended— 
(1)by striking and at the end of subparagraph (I); 
(2)by striking the period at the end of subparagraph (J) and inserting ; and; and 
(3)by adding at the end the following: 
 
(K)provision of technical advice and assistance for emergency child care services.. 
3.Repair, restoration, and replacement of damaged facilities 
(a)Conditions for assistance to private nonprofit facilitiesSection 406(a)(3)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)(B)) is amended— 
(1)by striking and; and  
(2)by inserting before the period at the end the following: , and emergency child care. 
(b)NotificationSection 406(a)(4) of such Act (42 U.S.C. 5172(a)(4)) is amended— 
(1)by striking and at the end of subparagraph (C); 
(2)by striking the period at the end of subparagraph (D) and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(E)the Committee on Homeland Security of the House of Representatives; and 
(F)the Committee on Homeland Security and Governmental Affairs of the Senate.. 
4.Emergency child care definedSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by adding at the end the following: 
 
(10)Emergency child careThe term emergency child care means training, supervision, recreation, and other services provided for children, in the event of an act of terrorism, major disaster, or other emergency, by a private nonprofit facility licensed by a State to provide such services.. 
 
